      Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 1 of 28




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


DAMIEN GUEDES, et al.,          )
                                )
       Plaintiffs,              )
                                )
v.                              )       Case No. 1:18-cv-02988-DLF
                                )       The Hon. Judge Friedrich
BUREAU OF ALCOHOL,              )
TOBACCO, FIREARMS AND           )
EXPLOSIVES, et al.,             )
                                )
       Defendants.              )
                                )
_______________________________ )
                                )
DAVID CODREA, et al.,           )
                                )
       Plaintiffs,              )
                                )       Case No. 1:18-cv-03086-DLF
v.                              )       The Hon. Judge Friedrich
                                )
BUREAU OF ALCOHOL,              )
TOBACCO, FIREARMS AND           )
EXPLOSIVES, et al.,             )
                                )
       Defendants.              )
_______________________________ )

   REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
     OF PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT




                                    i
            Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 2 of 28




                                                 TABLE OF CONTENTS

INTRODUCTION .............................................................................................................. 1

ARGUMENT...................................................................................................................... 1

  I. THE FINAL RULE CONTRADICTS THE PLAIN STATUTORY DEFINITION OF A
     MACHINEGUN .......................................................................................................................... 1

      A. The Final Rule’s Definitions Are Inconsistent with the Common
         Public Meanings of the Statutory Terms .............................................................. 3

      B. The Final Rule’s Definitions Make No Sense as Applied to Bump
         Stocks .................................................................................................................... 8

      C. The Final Rule’s Definitions Are Overbroad...................................................... 10

      D. Congress in 1968 Ratified a Narrow Reading of the Definition of
         Machinegun ......................................................................................................... 13

  II.IF THE STATUTE IS AMBIGUOUS, THE FINAL RULE IS INVALID .............................................. 16

      A. The Rule of Lenity Forecloses Executive Expansion of
         Ambiguous Criminal Statutes ............................................................................. 16

      B. Chevron Deference Does Not Apply or Was Waived by the
         Government. ........................................................................................................ 17

      C. Chevron Deference Violates the Constitution .................................................... 17

      D. The Final Rule Is Unreasonable, Arbitrary, and Capricious............................... 18

  III.      APPLICATION OF DEFINITIONAL ISSUES TO SPECIFIC COUNTS ........................................ 19

      A. Lack of Statutory Authority/Ultra Vires, APA Violation and
         Amnesty. ............................................................................................................. 19

      B. Guedes Count II – Separation of Powers and Non-Delegation .......................... 19

      C. Due Process and Takings .................................................................................... 19

      D. Guedes Count IV – Ex Post Facto Clause; Codrea Count VI –
         Retroactive Rulemaking and Ex Post Facto Clause............................................ 22

CONCLUSION ................................................................................................................. 2




                                                                     ii
            Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 3 of 28




                                           TABLE OF AUTHORITIES
Cases

Aposhian v. Barr, 374 F. Supp. 3d 1145 (D. Utah 2019), aff’d
  Aposhian v. Barr, 958 F.3d 969 (10th Cir. 2020) .......................................................... 8

Aposhian v. Barr, 958 F.3d 969 (10th Cir. 2020).............................................................. 8

Bostock v. Clayton County, Georgia, 140 S. Ct. 1731 (2020) ......................................... 9

Brown v. Gardner, 513 U.S. 115 (1994) ........................................................................ 14

Del-Rio Drilling Programs, Inc. v. United States, 146 F.3d 1358 (Fed.
 Cir. 1998) .................................................................................................................... 20

DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891 (2020) ........................................ 19

First English Evangelical Lutheran Church of Glendale v. Los
  Angeles County, 482 U.S. 304 (1987) ........................................................................ 20

Guedes v. ATF, 356 F. Supp.3d 109 (D.D.C. 2019)..................................................... 2, 7

Guedes v. ATF, 920 F.3d 1 (D.C. Cir. 2019) .................................................................... 4

Horne v. Department of Agric., 576 U.S. 350 (2015) .................................................... 20

Lingle v. Chevron U.S.A., Inc., 544 U.S. 528 (2005) ............................................... 20, 22

Lorillard v. Pons, 434 U.S. 575 (1978) .......................................................................... 14

Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992) ..................... 20, 21, 22

Mugler v. Kansas, 123 U.S. 623 (1887) ......................................................................... 21

Murr v. Wisconsin, 137 S. Ct. 1933 (2017) .................................................................... 22

United States v. Calamaro, 354 U.S. 351 (1957) ........................................................... 14

Webb’s Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155 (1980) ......................... 22

Statutes

18 U.S.C. § 921(a)(23) ..................................................................................................... 1

26 U.S.C. § 5845(b) .................................................................................................... 1, 10




                                                                 iii
           Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 4 of 28




Other Authorities

ATF Ruling 82-8, https://www.atf.gov/file/58146/download ........................................ 18

Final Rule, 83 Fed. Reg. 66,54 (Dec. 26, 2018) ............................................................... 9

National Firearms Act: Hearings Before the Committee on Ways and
 Means, H.R. 9066, 73rd Cong., 2nd Sess. (1934) .......................................................... 9

Petition, Guedes v. ATF, No. 19-296 (U.S., Aug. 29, 2019) .......................................... 18

Rev. Rul. 55-528, 1955-2 C.B. 482, 1955 WL 9410...................................................... 13

Sen. Rep. 1501, Gun Control Act of 1968 (Judiciary Comm.,
  September 6, 1968) ..................................................................................................... 14




                                                              iv
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 5 of 28




                                    INTRODUCTION

       Defendants’ ever-changing construction of the statutory definition of

“machinegun” amply illustrates that their reading is not even plausible, much less the

plain or “best” reading of the statute. At most, their alternative interpretations show only

a gross ambiguity and vagueness in the text that would require an improper and unmade

delegation of legislative discretion to even begin to cure. Defendants claim no such

delegation, concede that they lacked and did not exercise any legislative discretion during

the rulemaking, and thus cannot plausibly prevail if the statute is deemed sufficiently

ambiguous to trigger either Chevron deference or the rule of lenity.


                                       ARGUMENT

 I.    THE FINAL RULE CONTRADICTS THE PLAIN STATUTORY DEFINITION OF A
       MACHINEGUN

       As with all questions of interpretation, text is first and foremost:

       The term “machinegun” means any weapon which shoots, is designed to shoot, or
       can be readily restored to shoot, automatically more than one shot, without
       manual reloading, by a single function of the trigger. The term shall also include
       the frame or receiver of any such weapon, any part designed and intended solely
       and exclusively, or combination of parts designed and intended, for use in
       converting a weapon into a machinegun, and any combination of parts from
       which a machinegun can be assembled if such parts are in the possession or
       under the control of a person.

26 U.S.C. § 5845(b) and 18 U.S.C. § 921(a)(23) (emphasis added). The language,

structure, and grammar of the text focuses on the “weapon,” and describes the weapon’s

characteristics, not the characteristics of the person operating the weapon. It also

demonstrates that which must occur “automatically” is that the weapon “shoots” more



                                              1
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 6 of 28




than one shot as the result of a single defined input: “by a single function of the trigger.”

Notably, the statutory language not once mentions an actor – the person operating the

weapon – or that actor’s intent. Rather, it uses a passive construction – the weapon

“shoots … automatically more than one shot … by a single function of the trigger” – with

the phrase “by a single function of the trigger” again being trigger-centric, rather than

saying that the operator can shoot more than one shot by pulling and holding the trigger a

single time. The words and grammar used are more than sufficient to rebut the non-

textual and unreasonable interpretation offered by Defendants, which adds or changes

words and tenses, fudges the objects of particular words and phrases, and routinely

expands or contracts the scope of their “definitions” as needed with no reference to

language that would support such arbitrary and ad hoc line-drawing. The mere fact that a

“pull” of the trigger is one way (even the most common way) in which the trigger can be

caused to function does not imply it is the only way or that the focus must be from the

user’s perspective and depend on the user’s state of mind or volition.

       This Court previously held that the statutory words “single function of the trigger”

and “shoot ... automatically” in the above definition were ambiguous, though Plaintiffs

suggest that was overly generous to Defendants. Guedes v. ATF, 356 F. Supp.3d 109,

119, 126-27, 129-31 (D.D.C. 2019). Beyond the language, structure, and grammar,

numerous other factors confirm that the definitions, properly and narrowly read, are not

ambiguous in a way that leaves room for Defendants’ proposed redefinitions, and such

redefinitions are not a reasonable construction under any circumstances.




                                              2
           Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 7 of 28




            A. The Final Rule’s Definitions Are Inconsistent with the Common Public
               Meanings of the Statutory Terms

       Defendants find false comfort in the fact that both sides cite many of the same

dictionaries. Def. Reply & Opp. at 3. But they fail to appreciate that the firearm-specific

definitions in those dictionaries take precedence over the generic definitions that might be

useful in other contexts but whose use here only obscures the ordinary and common

understanding from the thirties through today of what constitutes an “automatic” weapon

or what it means to shoot automatically more than one shot by a single function of the

trigger.

       The consequence of Defendants’ use of a non-contextual definition of automatic to

mean no more than “self-regulating” is that it eliminates a concrete and well-known

definition of an automatic pistol or rifle and substitutes an utterly indeterminate concept

of a mechanism that need not actually perform the action of “shoot[ing]” more than one

shot. Such an “automatic” weapon need only make it easier in some ill-defined way to

shoot or control the firearm notwithstanding the need for continuous manual input

beyond the initial “single function of the trigger.” Firearms that shoot “automatically”

were, are, and always have been understood as a far narrower class of firearms that

continued to expend available ammunition so long as the trigger remained depressed. Pl.

Am. Opp. & Mem. at 13-17 (discussing long-standing definitions of automatic guns as

those that continue to fire shots “until ... pressure on the trigger is released,” or “until the

trigger is released”).




                                                3
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 8 of 28




       Defendants’ primary effort to avoid the consequences of such definitions is to

reconfigure the notion of “by a single function of the trigger” to mean by an initial

volitional act of the operator plus whatever further manual input is required that sets up a

“cycle” lasting until the operator elects to stop the cycle. It is only by incorporating the

notion of required and separate volition into the concept of discrete functions of the

trigger that Defendants can even pretend to avoid the mechanical fact that once the

trigger “is released,” by whatever means, that function of the trigger terminates and any

subsequent depression of the trigger is a second and separate function of the trigger.

       Once again, the shift to a subjective notion of when a function of the trigger ends,

rather than a physical notion looking to the movement and operation of the trigger itself,

finds no support in the actual text and no line that can be drawn identifying how to

determine whether the shooter chooses to let the trigger reset verses just passively

allowing that to happen. Indeed, to even attempt such a reconfiguration of the definition,

Defendants must alter the statutory sentence structure to use a shooter-focused active

voice, rather than the firearm-focused passive construction used in the statute. See Def.

Reply & Opp. at 3. Of course, to do so they not only substitute “pull of the trigger” for

“function of the trigger,” they also change the form of the word to the shooter “pulling”

the trigger, which cannot coherently be translated back to the original language (“by the

shooter functioning the trigger”). Only a trigger-focused reading can maintain the

linguistic integrity of a sentence that defines how the machinegun shoots, not how the

operator causes it to shoot.   See Guedes v. ATF, 920 F.3d 1, 44 n. 13 (D.C. Cir. 2019)




                                              4
         Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 9 of 28




(object of the word “function” is the trigger, not the operator) (Henderson, J., concurring

in part and dissenting in part).

       Furthermore, Defendants offer no textual or even plausible line for distinguishing

where one “single function” ends and a second or subsequent function begins. The claim

that the function only ends when the shooter chooses to stop firing has no basis in the

language and turns on factors that are impossible for an ordinary person to discern ex

ante. For example, a person using a bump-stock equipped firearm can choose to apply

sufficient forward pressure to prevent the recoil and release of the trigger and thus only

fire a single shot. See Plaintiffs’ Statement of Facts (“SOF”) ¶ 1 (discussing video and

related declaration). Or the operator could apply limited pressure that would allow the

recoil to cause the release of the trigger yet not be enough to cause depress the trigger a

second time with a subsequent “bump.” That same shooter, however, could choose to

apply medium forward pressure that is less than the recoil force (allowing the trigger to

separate from the finger and be reset), but more than the force needed to depress the

trigger a second or subsequent time and thus fire an additional shot. The suggestion that

there is no volitional act in selecting and adjusting the pressure to allow release of the

trigger and subsequent reengagement with the trigger is disingenuous.

       In addition, if the only point of the shooter-focus is to insist that a separate

volitional act is required before subsequent movements of the trigger will be considered a

separate “function of the trigger,” then that is already accomplished by the word

“automatically, which requires the mechanism to be self-acting after the initial single

function of the trigger. Conversely, there would be no need to say “automatically” if the



                                               5
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 10 of 28




words “single function of the trigger already implied only a single volitional act and the

absence of further volitional acts to accomplish the specified “more than one shot.”

        Regarding what it means for a firearm to “shoot[] …automatically more than one

shot,” Defendants’ interpretation continues to mutate beyond any semblance of the

statutory language. As noted in the Plaintiffs’ opening brief, at 8-10, the relevant

statutory phrase of “shoots … automatically more than one shot” explains what needs to

occur “automatically” – “shooting” – and sets the sole non-automatic activity allowed as

part of the process – “by a single function of the trigger.” That interpretation readily

comports with the dictionary and every other contextual definition of automatic guns,

which continue to shoot until pressure on the trigger is released. In that definition,

maintaining pressure on the trigger is no more than the continuation of the single function

of the trigger, which function ends when pressure on the trigger is released and the trigger

resets. It is not, contrary to Defendants’ suggestion, some additional or different manual

input beyond the initial “pull,” it is the same single function.

       Defendants, at 8, return to the example of an automatic car, thus ignores the

adverbial object of what must happen automatically and conflates different actions. And

an automatic transmission certainly does not require driver input into the gear box in

order to change gears. Even if a bump stock could be said to provide a mechanical assist

in maintaining control, aim, or linearity of motion (all things done by a fixed stock as

well), those functions are not the “shooting” of more than one shot. They might be

aiming, they might be controlling the firearm overall, but they do not cause a round to be

expelled from the barrel of the firearm. Just as an automatic transmission automatically



                                              6
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 11 of 28




shifts gears by itself but does not drive the car by itself, at most a bump stock might be

said to automatically limit the path and distance of recoil, but certainly does not

automatically shoot more than one shot.

       Overall, the flaw in Defendant’s definition is evident in that it cannot distinguish

the mechanical assist in control, aim, and linear recoil provided by a fixed stock rifle

relative to a pistol. Such a stock likewise channels recoil and assists with aim and

control, functions that require far more manual dexterity and involvement for a pistol

without a stock attached. Pl. SOF ¶ 2 (citing Hlebinsky Declaration); compare Def.

Reply & Opp. at 4 (assisting with “two tasks the shooter would ordinarily have to

perform manually” is sufficient to create a “self-acting mechanism”).

       Perhaps recognizing the incurable vagueness and lack of limits on what constitutes

a “self-regulating” mechanism, Guedes, 563 F.3d at 658-60; Guedes, 356 F. Supp.3d at

131, Defendants argue that a bump-stock-equipped firearm satisfies the more common

definition of a “self-acting” mechanism because the operator should be considered part

of the overall system that constitutes the mechanism. Def. Reply & Opp. at 4-5 (“bump

stock combines with the shooter himself to create a self-acting mechanism”). Such

sophistry eliminates the concept of “self” from self-acting. A self-acting mechanism

refers to the machine, not the combined actions of machine and shooter. Elsewise, all

firearms would shoot “automatically more than one shot” and that limitation in the text

would be entirely meaningless.

       Finally, Defendants’ reliance, at 5-6, 11, on the district court decision in Aposhian

is misplaced. Aposhian v. Barr, 374 F. Supp. 3d 1145, 1151 (D. Utah 2019), aff’d



                                              7
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 12 of 28




Aposhian v. Barr, 958 F.3d 969 (10th Cir. 2020). The district court’s reasoning in that

case on the interpretive question was woefully thin and dealt with few of the arguments

raised here. Furthermore, the Tenth Circuit expressly rejected the district court’s

assertion that Defendants’ construction was corre3ct on its own, held both the pertinent

phrases of the definition ambiguous, and was forced to rely on Chevron to uphold the

Final Rule. 958 F.3d at 985-88. Suffice it to say that ambiguity is the best Defendants’

can hope for, notwithstanding the conclusory analysis of the Aposhian district court.

          B. The Final Rule’s Definitions Make No Sense as Applied to Bump
              Stocks

       Apart from the flaws in Defendants’ revised definitions themselves, those

definitions cannot be coherently and consistently applied even to bump-stocks

themselves. For example, in trying to satisfy the requirement that an automatic firearm

continue shooting until pressure on the trigger is released, Defendants claim, at 4, 7 &

n. 3, that a bump stock continues to fire through continuous pressure not on the trigger,

but rather on the trigger ledge. A person operating a firearm no doubt exerts continuous

pressure on many parts of the firearm while shooting, not least so they do not drop the

firearm. What matters is not pressure on some part of the device, but, even under

Defendants’ erroneous definitions, pressure on the trigger. Suffice it to say that he trigger

ledge is not the trigger, and the trigger-finger’s engagement with that ledge actually

prevents the trigger from being held down. See Video and Declaration (PAREN).

       Furthermore, ATF’s discussion of the Final Rule itself notes that the trigger ledge

is irrelevant to its analysis, claiming that the removal of the trigger ledge changes nothing




                                              8
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 13 of 28




and that even simply holding one’s finger still in space supposedly would meet their

definition. See 83 Fed. Reg. 66536-37.

       Furthermore, in attempting to deny the volitional nature of subsequent “bumps”

resulting from pressure from the forward hand, Defendants inexplicably treat such

pressure as a non-volitional background condition that does not count, rather than as a

choice to push forward in order to cause the trigger to reengage with a stationary and

disconnected trigger-finger. No ordinary person could be expected to know that such

conduct was not “volitional,” much less to distinguish that from other conduct

Defendants maintain is still legal.

       Finally, In attempting to rely on the supposed policy desires of Congress to justify

expanding the language of the statute, Defendants, at 6, claim that because bump stocks

present a comparable threat of rapid fire they must necessarily fall within the ambit of

Congress’s understanding. But there were many things that presented threats that

Congress did not cover for a variety of reasons. Indeed, some members even recognized

that the “single function of the trigger” language added a limitation to the original

language that might exclude dangerous firearms requiring more than one “function of the

trigger.” See National Firearms Act: Hearings Before the Committee on Ways and

Means, H.R. 9066, 73rd Cong., 2nd Sess., at 41 (1934). Expanding that line now on the

theory of furthering the supposed policy of Congress would be improper judicial

legislation. Cf. Bostock v. Clayton County, Georgia, 140 S. Ct. 1731, 1749-52 (2020)

(rejecting reliance on the expectation of what would happen or the purpose of thenstatute,

rather than the meaning of the language itself).



                                              9
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 14 of 28




          C. The Final Rule’s Definitions Are Overbroad
       As described in Plaintiffs’ opening brief, at 21-24, Defendants conveniently ignore

their own definitions when attempting to distinguish other firearms and devices that they

necessarily must claim are not machineguns.

       Defendants claim that bump firing with the assistance of belt loops and other

commonly available aids would not be covered by their definitions because such “devices

do not act automatically in directing recoil energy or controlling the distance of

movement.” Def. Reply & Opp. at 12. But once again, Defendants selectively ignore

their own overbroad definitions as well as the facts. Bump firing with a belt loop indeed

directs recoil and controls distance by anchoring the trigger finger and the firearm in a

manner that would require more manual coordination without it. That anchor thus

constrains both the direction and the distance of recoil as well as maintains the stationary

position of the trigger finger and thus readily meets Defendants’ erroneous definitions.

Similarly, a shooting vest with slight padding or even a tennis ball at the shoulder

constrains both the distance and direction of recoil when bump firing with a fixed stock.

Such cushions allow some, but not too much, movement backwards towards the shoulder,

thus facilitating linearity and control while bump firing.

       Defendants further claim that such devices and other technological improvements

are not designed for continuous fire and the shooter does not intend such fire. But that

adds a limitation not found in the text of the statute. Under the statute, a “machinegun”

includes “any combination of parts from which a machinegun can be assembled if such

parts are in the possession or under the control of a person.” 26 U.S.C. § 5845(b)



                                             10
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 15 of 28




(emphasis added). This clause contains no requirement of design and intent, and a

machine gun is simple a firearm that “shoots” in the defined manner, regardless of design

or intent. Furthermore, because any form of bump-firing seems to fit Defendants’

conception of a continuous shooting cycle initiated by a single pull of the trigger, an

“intent” distinction evaporates the moment a person chooses to bump-fire a weapon,

regardless of the presence of a bump-stock.

       The only issue then would be whether a given attachment or improvement made

the cycle “automatic” by relieving any aspect of manual input related to firing or

controlling the firearm.1 A padded jacket, a pistol grip, and any number of modern

improvements to firearms all satisfy that broad definition as well as Defendants’ absurd

reinterpretation of “self-acting” to include the actions of the shooter in addition to the

mechanical operation of the firearm.2 Defendants seem to concede, at 12-13 & n. 5, that

a potential combination of parts possessed by a firearm owner can satisfy the definition

regardless of design or intent, and the operation of the statute would then turn on the

degree of assistance such parts provided for bump-firing. As discussed above, such

“assistance” is indeterminate and satisfied by virtually anything under Defendants’


1
 And, of course, the relative degree of manual input needed or avoided depends largely on the
baseline used – bump-firing a pistol, for example, requires significantly more manual effort and
control over recoil than bump-firing a rifle.
2
  Defendants’ claim that a belt loop is not a “part” that can be combined to make a machinegun
because it is not attached to the firearm is incoherent. The statute requires only a “combination”
of parts, not any particular manner in which they are combined or “assembled” together. When
used to assist bump-firing, a belt loop on the shooter’s pants is indeed combined or assembled
with the firearm when connected via the finger joining firearm and belt-loop together. An auto-
glove, which Defendants claim is a covered machinegun, is similarly combined with a firearm by
the action of the shooter in transiently putting glove and trigger together while shooting.



                                               11
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 16 of 28




overbroad construction. Defendants simply cannot have it both ways, broadening and

narrowing their definitions to reach whatever answer seems convenient. That the criteria

for defining when a firearm is sufficiently automatic are so variable as to lack any

objective measures is precisely the problem and precisely why Defendants’ definitions

should be rejected.

       The example of binary triggers reinforces the inconsistency of Defendants’

approach. Defendants’ only relevant claimed distinction is that the release of the trigger is

a “second act of volition with the trigger finger.” Def Reply & Opp. at 13. But the

release of a binary trigger is no more or less volitional than the act of applying forward

pressure to the forebody of a bump-stock equipped firearm in order to push the trigger

into the stationary finger for the second and subsequent shots when bump-firing.3 That

volitional forward pressure is distinct from the initial “pull” of the trigger finger for the

first shot. But even ignoring that commonality and recognizing that a binary trigger can

be released via a volitional act on the part of the shooter, it can likewise be released

entirely as a result of recoil causing the body of the firearm to move back and away from

a stationary trigger finger with no further volitional conduct by the shooter. Under

Defendants’ definitions, bump-firing an otherwise ordinary firearm equipped with a

binary trigger thus would automatically fire two shots with only a single volitional act of

initially pulling the trigger. Under Defendants’ erroneous shooter-focused definition of “a



3
 If anything, merely releasing pressure on the trigger finger might involve less volition than
maintaining a constantly titrated amount of forward pressure on the forebody of a bump-stock-
equipped firearm.



                                               12
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 17 of 28




single function of the trigger, that recoil-driven release would not be a separate

“function” of the trigger.4

           D. Congress in 1968 Ratified a Narrow Reading of the Definition of
               Machinegun

       Plaintiffs’ noted in their opening brief that the 1955 ruling that certain Gatling

guns were not machineguns was the extant interpretation of the statute at the time it was

reenacted and narrowed by Congress in 1968. Rev. Rul. 55-528, 1955-2 C.B. 482, 1955

WL 9410. Such firearms pre-existed the statutory definition of machinegun by decades

and were based on patents issued from 1862-1893.

       Defendants claim, at 14, that reenactment is not ratification of administrative

interpretations where Congress may not have been aware of such interpretations. But

there is ample evidence that Congress was focused both on the breadth and the unwanted

limits of the NFA in general and the machine-gun definition in particular. The removal

of the words “or semi-automatically” from the definition amply demonstrates that

Congress considered the scope of the definition and found it to be overbroad, not unduly

narrow. While that is indeed a change, it is one that would reinforce, not contradict, a

narrow reading of the statute. And the addition elsewhere of restrictions on destructive




4
  Defendants have nothing to say about other firearm innovations that make it easier to bump-fire
a firearm and are indeed attached to the firearm itself, such as including improved stocks, pistol
grips, recoil compensators, adjustable tension for triggers, and improved bipods or tripods, just to
name a few. Pl. Am. Opp. & Mem. at 21-22; Pl. SOF ¶ 2 (describing Hlebinsky affidavit
discussing evolution of firearms technology). Those examples thus would encompass all such
“improved” semi-automatic firearms, thus contradicting other parts of the statute and the 1968
amendments that make clear that semiautomatic firearms are legal.



                                                13
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 18 of 28




devices demonstrated that Congress was acutely aware of the limitations of the NFA and

its failure to reach other devices of concern.

       Defendants’ suggestion that there is no evidence that Congress was aware of the

Gatling Gun ruling when it reenacted and narrowed the definition of machinegun ignores

that such knowledge is generally presumed, particularly where Congress engaged in such

a detailed and thorough revisiting of the relevant statute. Lorillard v. Pons, 434 U.S. 575,

580-81 (1978) (“Congress is presumed to be aware of an administrative or judicial

interpretation of a statute and to adopt that interpretation when it re-enacts a statute

without change[.]”; “where, as here, Congress adopts a new law incorporating sections of

a prior law, Congress normally can be presumed to have had knowledge of the

interpretation given to the incorporated law, at least insofar as it affects the new

statute.”).

       Even assuming something more than a presumption of knowledge were required,

the Senate Report accompanying the 1968 amendments amply demonstrates that

Congress was aware of both judicial and administrative constructions of the NFA in

general and the machinegun definition in particular, and added further provisions when it

perceived a need. See Sen. Rep. 1501, Gun Control Act of 1968 (Judiciary Comm.,

September 6, 1968), at 42, 45-48. (repeated discussions of administrative and judicial

interpretations of multiple provisions involved in the comprehensive overhaul of the

NFA). The concern in Brown v. Gardner, 513 U.S. 115, 121 (1994) that Congress might

not have been aware of a particular ruling is not present in this case. Indeed, the case

upon which Gardner relied, United States v. Calamaro, 354 U.S. 351 (1957), involved a



                                              14
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 19 of 28




far more uncertain situation where the “regulation had been in effect for only three

years,[] and there is nothing to indicate that it was ever called to the attention of

Congress”, id. at 359. Given that Congress in 1968 amply demonstrated its

comprehensive review of the definitions of firearms and destructive devices, specifically

narrowed the definitions of machine gun, specifically broadened the definition of

destructive device to catch weapons, such as large-bore firearms, that it felt were

improperly excluded, and otherwise demonstrated a keen awareness of the issues of gun

safety. While some subtle tax ruling might have been overlooked in Gardner, there is no

basis for suggesting that Congress was unaware of Treasury’s rulings on the scope of

weapons covered by the NFA. And even apart from affirmative ratification, Congress

leaving the ruling in place corroborates the existing “public meaning” of the statute at the

time of reenactment.

       That ATF in 1994 subsequently modified its Gatling gun stance to restrict motor-

driven mini-guns, hardly speaks to what Congress understood or ratified in 1968, and

there is no suggestion that Congress thereafter ratified such 1994 reversal. And even a

crank-driven Gatling gun, still deemed legal even today, contradicts Defendants’ current

redefinitions. While not automatic in the proper sense of the word, such a device satisfies

the Final Rule’s overbroad definitions of a “self-regulating” or self-acting mechanism: it

shoots multiple rounds as a result of the single volitional act of choosing to continuously

apply pressure to the crank mechanism, which converts that continuous pressure into

rotational force to drive multiple movements of the trigger.




                                              15
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 20 of 28




II.    IF THE STATUTE IS AMBIGUOUS, THE FINAL RULE IS INVALID

       As noted in Plaintiffs’ opening brief, at 27, courts should not interject arguments

not raised by the parties, and it was error for the D.C. Circuit to rely on Chevron

deference during the earlier appeal in this case. Defendant still denies that they have

discretion regarding the definition or that they exercised such discretion, and thus it

would be an abuse of discretion to rule based on such deference. In any event, deference

would be inappropriate even if it had been raised.

          A. The Rule of Lenity Forecloses Executive Expansion of Ambiguous
              Criminal Statutes

       While the above discussion amply demonstrates that Defendant’s definitions are

unreasonable, even if this Court thought such definitions plausible the arguments above

certainly illustrate, at a minimum, gross ambiguity in the statutory language.

Furthermore, eight decades of supposedly erroneous interpretations confirm that

reasonable persons could not possibly be expected to discern what the Treasury and

ATF’s own experts and attorneys supposedly got wrong for decades. The rule of lenity

thus would apply. Defendants only real response is to continue to claim that they are

right regarding the meaning of the statute and hence there is no grievous ambiguity

justifying lenity. If they are indeed right, then, indeed, lenity would not come into play.

But they are certainly wrong in suggesting the statute is plain and they are wrong is

imagining there is no grievous ambiguity forcing reasonable people to guess how much

manual input is enough to avoid criminal penalties. They do not deny that lenity would

apply before Chevron deference and make no attempt to dispute that if ambiguity is




                                             16
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 21 of 28




sufficiently grievous to accord deference here, it is sufficiently grievous to trigger the rule

of lenity. If the Court again recognizes that at a minimum that statute is ambiguous and

the Final Rule definitions make it even more so, lenity would kick in and the Final Rule

would be contrary to law.

           B. Chevron Deference Does Not Apply or Was Waived by the
               Government.

       Defendants briefly attempt, at 16-19, to defend Chevron deference in the

alternative, while still claiming it is unnecessary. Before doing so, however, they again

concede that Chevron is inappropriate here and that ATF did not believe it had any

discretion in defining a machinegun when it adopted the Final Rule. Def. Opp. Mem. at

16-17. Their only eventual defense, however, is that they believe there is no genuine

ambiguity and that their interpretation is the best reading of the statute and hence is

reasonable by definition. In the end, therefore, Defendants make no attempt to rely on

deference in the event this Court again finds statutory ambiguity and even seem to

concede that the failure to recognize the existence of any “legislative” discretion would

render its Final Rule arbitrary and capricious. Def. Opp. Mem. at 18-19 (citing PDK

Labs., 362 F.3d at 798 (discussing whether remand is required when an “agency wrongly

believes that [its] interpretation is compelled by Congress”) (internal quotations omitted). One

cannot defer to a discretionary choice the agency did not believe it was making.

           C. Chevron Deference Violates the Constitution
       Plaintiffs continue to preserve their constitutional claims insofar as they may be

needed on appeal for a court in position to act upon those claims. See Pl. Am. Opp. &




                                                17
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 22 of 28




Mem. at 28-32, 34; Guedes, 140 S. Ct. at 789-92 (Gorsuch, J., statement respecting the

denial of cert.); Petition, Guedes v. ATF, No. 19-296 (U.S., Aug. 29, 2019).

          D. The Final Rule Is Unreasonable, Arbitrary, and Capricious

       Seeming to admit that the failure to recognize discretion is error, Defendants

nonetheless cite the harmless error rule. But it is impossible to see why it is harmless to

fail to exercise discretion. Even if they believe their interpretation was the best

interpretation of the language, they did not claim to consider the policy implications or

the alternatives in the even they were not constrained by the statute. They gave

absolutely no consideration to many alternatives that would still be compatible with such

an interpretation, for example by grandfathering certain bump stocks in precisely the

manner actual machineguns were grandfathered.5 Such errors are not harmless in any

conceivable sense, and Defendants’ current assertion that ATF would have changed

nothing if it knew it had discretion is precisely the type of litigation posturing that cannot

be used to sustain an otherwise faulty regulation. Defendants other arguments on how

the result would not have changed simply beg the question by assuming a lack of

discretion. For example, a claimed lack of authority to issue an amnesty depends on the

assumption that the statute itself necessarily prohibits bump stocks rather than merely

giving the agency the option to ban them (or not). If bump stocks do not have to be

included in the definition of machinegun, and if the agency has the option of regulating


5
 Cf. ATF Ruling 82-8 https://www.atf.gov/file/58146/download, at p. 143-144 (SM10 and
SM11A1 pistols and the SAC carbine are machine guns as defined in Section 5845(b) of the Act.
… [T]his ruling will not be applied to SM10 and SM11A1 pistols and SAC carbines
manufactured or assembled before June, 21, 1982.)



                                              18
          Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 23 of 28




prospectively, as it did in this case, then amnesty is not forbidden by an inapplicable

statute. Failure to consider various partial measures if the statute can be construed more

narrowly is reversible error. DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1914

(2020).


III.   APPLICATION OF DEFINITIONAL ISSUES TO SPECIFIC COUNTS

            A. Lack of Statutory Authority/Ultra Vires, APA Violation and Amnesty.
       As discussed in Plaintiffs’ opening Memorandum, at __, these counts are simply

vehicles for, and turn on, the resolution of the statutory definition issues. They rise or fall

accordingly.

            B. Guedes Count II – Separation of Powers and Non-Delegation
       These counts come into play only to the extent this Court again relies on Chevron

deference to uphold the Final Rule. Plaintiffs’ overarching objections to application of

Chevron and the necessity of using the rule of lenity sound equally under constitutional

delegation and separation of powers doctrines. The arguments to such effect are laid out

in the cases explaining why deference would be inappropriate in a case such as this one.

See Pl. Am. Opp. & Mem. at 28-32, 34.

            C. Due Process and Takings
       The dues process issues largely run parallel to the delegation and lenity issues, as

discussed in Plaintiffs’ opening brief. No more need be said.

       As for the takings claims, Defendants’ primarily rely on a supposed “police

power” exception to the Taking Clause. Given that the Federal Government lacks a




                                              19
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 24 of 28




general police power, presumably defendants mean any power delegated to the Federal

Government, but, as explained below, that exception would then swallow the rule and

always allow compensation to be avoided in that manner.

       As the Supreme Court held in Lucas v. South Carolina Coastal Council, 505 U.S.

1003, 1014 (1992) , there is a per se taking where there is “a direct appropriation’ of

property or the functional equivalent of a ‘practical ouster of [the owner's] possession.’”

(citation omitted). See also; Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 539 (2005)

(same). That principle full applies to personal property. Horne v. Department of Agric.,

576 U.S. 350, 358 (2015) (“The Government has a categorical duty to pay just

compensation when it takes your car, just as when it takes your home.”).

       Taking property by declaring it contraband and requiring its destruction does not

insulate the government from the duty to provide compensation. If the Defendants lose

on the interpretive issues, then the taking is an ultra vires act, would not be for public

use, and hence would be an invalid taking that can be enjoined and subject to

compensation for the temporary and unlawful taking. Del-Rio Drilling Programs, Inc. v.

United States, 146 F.3d 1358, 1363 (Fed. Cir. 1998) (“a court’s conclusion that

government agents acted unlawfully does not defeat a Tucker Act takings claim if the

elements of a taking are otherwise satisfied”); see also First English Evangelical

Lutheran Church of Glendale v. Los Angeles County, 482 U.S. 304, 320 (1987) (The

government has a “duty to provide compensation for the period during which the taking

was effective.”). Partial summary judgment on enjoining retention of confiscated bump-




                                              20
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 25 of 28




stocks and finding liability for a temporary or permanent taking thus would be

appropriate.

       If Defendants prevail based on Chevron deference or on the view that the rule is

“legislative,” then the Rule would still constitute a compensable taking, as that result

would necessarily recognize that these items were completely legal personal property

prior to the effective date of the Rule and that plaintiffs had a cognizable property interest

in their bump stocks protected by the Takings and Due Process Clauses of the Fifth

Amendment. See Lucas, 505 U.S. at 1027 (the state “may resist compensation only if the

logically antecedent inquiry into the nature of the owner’s estate shows that the

proscribed use interests were not part of his title to begin with”).

       Defendants’ claims that bump stocks are dangerous hardly establishes that they

were noxious property when purchased. Indeed, the same could be said of all guns (and

many other legal items), yet they can hardly be confiscated without compensation. For

example, in Lucas, the Supreme Court rejected the lower court’s reliance on Mugler v.

Kansas, 123 U.S. 623 (1887), for the proposition that no compensation is owing where

the regulation “is designed ‘to prevent serious public harm.’” 505 U.S. at 1009. Lucas

explained that Mugler simply was “our early formulation of the police power justification

necessary to sustain without compensation any regulatory diminution.” Id. at 1026. The

Lucas Court stressed that “the legislature's recitation of a noxious-use justification cannot

be the basis for departing from our categorical rule that total regulatory takings must be

compensated. If it were, departure would virtually always be allowed.” 505 U.S. at 1027.

The Lucas Court took considerable pains to stress this point, stating “[a]s we have said, a



                                              21
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 26 of 28




‘State, by ipse dixit, may not transform private property into public property without

compensation....’” Lucas, 505 U.S. at 1031, quoting Webb’s Fabulous Pharmacies, Inc.

v. Beckwith, 449 U.S. 155, 164 (1980). Rather, the government “must identify

background principles of nuisance and property law that prohibit the uses [the owner]

now intends in the circumstances in which the property is presently found.” Lucas, 505

U.S. at 1031. “Only on this showing can the State fairly claim that, in proscribing all such

beneficial uses, the [statute] is taking nothing.” Id.; see also Murr v. Wisconsin, 137 S.

Ct. 1933, 1943 (2017) (restating this test); Lingle, 544 U.S. at 538 (same).

        Nothing in the Final Rule even attempts to apply to bump stocks any intrinsic

“principles of nuisance and property law” that would make them contraband or otherwise

unprotected by the Takings Clause. Declaring them as such, ipse dixit, in a rulemaking

proceeding, even if a hypothetically a valid exercise of discretion, does not relieve the

government of its duty to provide just compensation.

         D. Guedes Count IV – Ex Post Facto Clause; Codrea Count VI –
               Retroactive Rulemaking and Ex Post Facto Clause

        The Ex Post Facto Clause and retroactivity analyses rise or fall with the

definitional analysis. If this Court, however, relies on Chevron deference to uphold a

prospective-only incorporation of bump-stocks into the definition of machineguns, it

should make clear that such analysis necessarily precludes retroactive application of the

rule to conduct that was lawful when undertaken prior to the effective date of the Final

Rule.




                                             22
       Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 27 of 28




                                   CONCLUSION

      This Court should deny Defendant’s Motion for Summary Judgement, grant

Plaintiff’s Cross-Motion for Summary Judgment, and resolve the individual counts

accordingly, as described above.



     Respectfully Submitted,

     /s/ Joshua Prince                             /s/ Stephen D. Stamboulieh
     Joshua Prince                                 Stephen D. Stamboulieh
     D.D.C. Bar No. PA0081                         D.D.C. Bar No. MS0009
     Joshua@princelaw.com                          Stamboulieh Law, PLLC
                                                   P.O. Box 4008
     /s/ Adam Kraut                                Madison, MS 39130
     Adam Kraut                                    (601) 852-3440
     D.D.C. Bar No. PA0080                         stephen@sdslaw.us
     AKraut@princelaw.com
                                                   Alan Alexander Beck
     Civil Rights Defense Firm, P.C.               D.D.C. Bar No. HI001
     646 Lenape Road                               Law Office of Alan Beck
     Bechtelsville, PA 19505                       2692 Harcourt Drive
     610-845-3803 (t)                              San Diego, CA 92123
     Counsel for Guedes Plaintiffs                 (615) 905-9105
                                                   alan.alexander.beck@gmail.com

                                                   Counsel for Codrea Plaintiffs

                                                   Erik S. Jaffe
                                                   D.C. Bar No. 440112
                                                   Schaerr | Jaffe LLP
                                                   1717 K Street NW
                                                   Suite 900
                                                   Washington, DC 20006
                                                   202-787-1060 (t)
                                                   ejaffe@schaerr-jaffe.com

                                                   Of Counsel




                                          23
        Case 1:18-cv-02988-DLF Document 68 Filed 08/21/20 Page 28 of 28




                             CERTIFICATE OF SERVICE

       I, Adam Kraut, hereby certify that I have filed with the Clerk of this Court, a true

and correct copy of the foregoing document or pleading, utilizing this Court’s CM/ECF

system, which generated a Notice and delivered a copy of this document or pleading to

all counsel of record.



Dated: August 21st, 2020.



                                                         /s/ Adam Kraut
                                                         Adam Kraut
